Del Vecchio, J. (dissenting).
Petitioner, a 27-year-old female attorney, was admitted to practice in December, 1967. In the spring of 1968 she appeared before a City Court Judge and a Justice of the Supreme Court, each of whom admonished her for wearing a miniskirt as inappropriate for courtroom, appearance. On July 17, 1968 she appeared before respondent, another City Court Judge, who also questioned her propriety in wearing a miniskirt in his court. She admitted to him that she had not complied with the request of the Justice of the Supreme Court to lower the hemline to above the knee. On October 3 she again appeared before respondent wearing the same type of miniskirt in defiance of this Judge’s request and displaying complete disrespect for the other Judges’ admonitions. At that time respondent said that her dress ‘ ‘ is not suitable for courtroom appearance, which detracts from the dignity of the court and impairs authority.” He also directed her not to appear before him as an attorney in court “ until her dress is suitable, conventional and appropriate in keeping with her position as an officer of the court.”
In this proceeding petitioner contends (1) that the Judge lacked jurisdiction to issue the directive and (2) that his action was arbitrary and capricious. In answer to the petition, respondent states that on both occasions when she appeared before him petitioner’s dress was “ extremely and excessively short ’ ’, was unconventional and not consistent with the dignity of the court. He attached minutes of both proceedings and a photograph which accurately depicts her appearance at the times in question, showing the hemline to be much more than five inches above the knee.
It is well settled that courts have inherent power and control over their own officers, including attorneys, (Matter of Niagara, Lochport & Ontario Power Co., 203 N. Y. 493, 494) and that there is an inherent power in the court to preserve order and decorum in the courtroom, to protect the rights of parties and witnesses, and generally to further the administration of justice. (People v. Jelke, 308 N. Y. 56, 63; Wells v. Gilliam, 196 F. Supp. 792; cf. Matter of Knapp, 85 N. Y. 284, 292.) The City Court Judge’s directive was clearly an exercise of this power. In reversing the order from which the appeal was taken, the majority conclude that respondent’s inherent discretionary authority was improperly exercised. I disagree.
Since the court had jurisdiction to make the directive, petitioner, in order to succeed in this proceeding, must establish that the determination was arbitrary and capricious.
*510As an officer of the court, petitioner was subject to certain rules of conduct stated in the Canons of Professional Ethics. Her ‘ ‘ co-operation with the court was due whenever justice would be imperilled if co-operation was withheld.” (People ex rel. Karlin v. Culkin, 248 N. Y. 465, 471.)
An unusual, immodest and exaggerated mode of dress which was a conspicuous departure from accepted courtroom custom in Syracuse, New York in early 1968 could result in the distraction of others and could disrupt and impede the maintenance of a proper courtroom atmosphere and decorum. (Cf. Leonard v. School Committee of Attleboro, 349 Mass. 704, 709-710.) In light of the statements made by the Judge it is reasonable to infer that he had observed that petitioner’s dress and appearance had a disturbing effect and was distracting from the dignity and decorum of the court on both occasions, thereby providing a plausible basis for the determination. In describing the dress for the record, petitioner said, “ It’s a one-piece dress, gray and white that, I guess, is about five inches above my knee, the hemline.” The photograph, Exhibit A, shows that the hemline was substantially higher when she was in a sitting position, as she would be for most of the time while in the courtroom, and that it revealed substantially more of the human frame than is customarily displayed in a courtroom; this exhibit furnishes a reasonable basis for respondent’s observation that petitioner’s dress detracts from the dignity of the court and justifies the mandate to petitioner.
Reasonable men may differ as to the appropriateness of petitioner’s dress for courtroom appearance. The mere existence of differences of opinion, however, would not warrant a finding by this court that the Judge’s determination was arbitrary and capricious. (Matter of Strauss v. Hannig, 256 App. Div. 662, 664, affd. 281 N. Y. 612.) Moreover, we should not substitute our judgment for the discretionary judgment of another Judge unless it was clearly arbitrary and capricious. (Matter of Diocese of Rochester v. Planning Bd. of Town of Brighton, 1 N Y 2d 508, 520.) ‘1 The terms ‘ arbitrary ’ and ‘ capricious ’ mean willful and unreasoning action, without consideration of and in disregard of the facts and circumstances of the ease, and action is not ‘ arbitrary ’ or ‘ capricious ’ when exercised honestly and upon due consideration, where there is room for two opinions, however much it may be believed that an erroneous conclusion was reached.” (Matter of Monachino v. Rohan, 13 Misc 2d 729, 730.) Certainly, respondent’s determination was not arbitrary or capricious under this test, particularly when it *511conformed with the opinions of two other members of the Bench who had made similar observations to petitioner.
The majority places much reliance upon the fact that the record fails to disclose any proof that petitioner’s dress caused any distraction or in any way disrupted the proceedings of the court. This is what was conceded upon the argument. However, no proof of distraction need be given. The Judge acted upon his own knowledge to vindicate the dignity of the court. That knowledge takes the place of proof and the statement in his answer, together with the recital in the directive, petitioner’s description of her dress and the photograph, are a sufficient demonstration of a basis for his action. (Cf. Matter of Douglas v. Adel, 269 N. Y. 144, 147.)
Furthermore, I do not believe a showing of disruption is necessary to uphold respondent’s ruling. Respondent himself did not base his order on such a finding. As a Judge presiding over a part of City Court respondent was charged with the duty and obligation of preserving order and decorum in the courtroom and of furthering the administration of justice. In carrying out this duty the Judge had broad discretion to determine what might be permitted in the courtroom and what must be prohibited if fair and proper judicial proceedings were to be had. In exercising this discretion he was entitled to use the power of anticipation and to prohibit in advance conduct which might foreseeably corrupt courtroom procedure. He was not required to wait until decorum had been diminished, the judicial process had been disrupted and the right of a party had been prejudiced by the appearance of an attorney in garb which might normally be expected to divert the attention of persons in the courtroom from the proceedings there being conducted. Rules of similar purpose—prohibiting reading newspapers in court, barring persons wearing overcoats and hats from the courtroom, requiring witnesses to wear jackets and not to chew gum—are enforced and obeyed in courts across the State.
For the reasons discussed, I conclude that the determination was not arbitrary or capricious and that there was a reasonable, rational and plausible basis for respondent’s directive. Accordingly, it should not be disturbed by this court.
Goldman, P. J., Witmeb and Moxjle, JJ., concur with Gabbielli, J.; Del Vecchio, J., dissents and votes to affirm in opinion.
Judgment reversed and respondent’s determination annulled, without costs.